Citation Nr: 1449784	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977, and from April 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2014, the Board denied the Veteran's claim for service connection for a right knee disorder. However, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed an August 2014 Joint Motion for Remand with the Court. In a September 2014 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed right knee disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

2. Review the claims file and ensure the above development action has been conducted and completed. Then, the Veteran should be afforded a VA joints examination with a qualified examiner to determine the nature and etiology of the claimed right knee disorder. The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims folder.

In reviewing the record, the VA examiner should be aware that many of the service treatment records, to include those regarding the Veteran's service between 1974 and 1976, are missing from the file. The VA examiner should review all the evidence, to include the following:

a. The January 1978 National Guard entrance medical examination in which an examiner indicated that the Veteran's lower extremities were normal;

b. The January 1978 report of his medical history in which the Veteran specifically denied having ever experienced "trick" or locked knee; arthritis, rheumatism, or bursitis; lameness; or any other potential knee disorder symptomatology; 

c. The March 1980 Navy medical examination in which an examiner indicated that the Veteran's lower extremities were normal;

d. The March 1980 report of his medical history in which the Veteran specifically denied having ever experienced "trick" or locked knee; arthritis, rheumatism, or bursitis; lameness; or any other potential knee disorder symptomatology;

e. The May 2002 private treatment records, indicating reports of left knee pain resulting from an April 2002 falling accident; 

f. The April 2003 private treatment records, in which the Veteran reported experiencing pain in the left knee and a "little bit" of pain in the right knee after jumping around from an elevated area down onto his feet repeatedly over the weekend;

g. The November 2007 VA treatment records, indicating complaints of knee pain without diagnosis; 

h. The Veteran's lay statements, indicating that he had hurt his right knee during service in either 1974 or 1975 when a 100-pound piece of equipment fell on his knee, and that he had experienced right knee disorder symptomatology, characterized by pain, since that injury.

The examiner should perform an examination to determine the nature of any existing right knee disorder. 

After reviewing the claims file, interviewing the Veteran, and performing the examination, the examiner must state whether the Veteran has a currently diagnosed right knee disorder related to service, to include the claimed in-service injury. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



